Citation Nr: 0943108	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) with regard to the issues of an 
increased rating for tinnitus and bilateral hearing loss.  
During that hearing, he withdrew a claim for an initial 
evaluation in excess of 10 percent for tinnitus.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
service-connected bilateral hearing loss is productive of no 
worse than level I hearing acuity in the right ear and level 
VI hearing acuity in the left ear.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected hearing loss 
disability is so exceptional or unusual that referral for 
extra-schedular consideration by designated authority is 
warranted.


CONCLUSION OF LAW

The criteria for the assignment of a higher (compensable) 
initial evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  The Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.

The Veteran and his representative were notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection in notification letters 
provided to him in November 2007 and April 2009.  
Additionally these letters notified him of how disability 
ratings and effective dates were assigned.  The case was 
thereafter readjudicated in an October 2008 statement of the 
case (SOC) and a May 2009 Supplemental SOC.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

The appeal of this issue arises from the decision that 
granted service connection for hearing loss.  Once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied, further notice is not warranted, and any 
defect in the notice is deemed to be non-prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  

There is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the Veteran.  As such, there is no indication 
that there is any prejudice to the Veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA does not 
require VA to assist with a VA examination in claims to 
reopen except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, and 
VA has sufficiently discharged its duty in this matter. 

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and VA and private medical 
treatment records.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in June 2008 and April 2009.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
and his representative have not contended otherwise. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

38 C.F.R. § 4.86 contains provisions for evaluating veterans 
with exceptional patterns of hearing impairment that cannot 
always be accurately assessed under the standards of 38 
C.F.R. § 4.85 as discussed.  These provisions apply when 
either the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  If either of these 
provisions applies, each ear is evaluated separately.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  

At a VA examination in June 2008, the audiometric studies 
revealed puretone thresholds of 10, 40, 65, and 85 decibels 
for the right ear and 60, 65, 70 and 75 decibels for the left 
ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 50 and in 
the left ear was 67.  Speech discrimination ability was 96 
percent in the right ear and 88 percent in the left ear.  

At a VA examination in April 2009, the audiometric studies 
revealed puretone thresholds of 20, 40, 60 and 80 decibels 
for the right ear and 65, 65, 70 and 85 decibels for the left 
ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 50 and in 
the left ear was 71.25.  Speech discrimination ability was 98 
percent in the right ear and 68 percent in the left ear.  The 
examiner diagnosed that the Veteran had a bilateral moderate 
to profound sensorineural hearing loss for both ears.  

The findings on the Veteran's audiometric examinations in 
June 2008 and April 2009 show that he has a pattern of 
hearing loss in the left ear as outlined in 38 C.F.R. 
§ 4.86(a).  Nevertheless, his June 2008 hearing impairment 
resulted in a designation of level III hearing using Table VI 
and a level V hearing using Table VIa and his April 2009 
hearing impairment resulted in a designation of level VI 
hearing using either table VI or VIa.  He has level I hearing 
in the right ear.  Even considering the most severe findings 
demonstrated during the April 2009 examination, Table VII of 
§ 4.85 provides for a noncompensable evaluation under 
Diagnostic Code 6100.  The audiometric findings do not meet 
the criteria for 38 C.F.R. § 4.86(b); hence, it is not for 
application in this case.

Consequently, the Board finds that the Veteran does not meet 
the criteria for a compensable schedular rating for his 
bilateral hearing loss at any time during the appeal period.  
The Board has considered the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extra-schedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extra-schedular rating is warranted.  Id. 

In this case, the June 2008 VA examiner noted that the 
situations of greatest difficulty for the Veteran included 
understanding speech in group situations, as well as 
television.  The examiner further noted that the Veteran at 
times needed things to be written down for him and often 
misses hearing his name being called.  In a July 2008 
statement, the Veteran reported that he cannot hear 
conversations or television programs.  The Board, however, 
does not find that such contentions are commensurate to the 
extent of hearing loss disability needed for a schedular 
compensable rating under Diagnostic Code 6100.  The Veteran 
has submitted no evidence, and has made no statements, 
indicating that this disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


